Name: Commission Regulation (EC) No 229/95 of 3 February 1995 amending Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes and Regulation (EC) No 762/94
 Type: Regulation
 Subject Matter: agricultural policy;  economic policy;  farming systems;  management;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31995R0229Commission Regulation (EC) No 229/95 of 3 February 1995 amending Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes and Regulation (EC) No 762/94 Official Journal L 027 , 04/02/1995 P. 0003 - 0004COMMISSION REGULATION (EC) No 229/95 of 3 February 1995 amending Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes and Regulation (EC) No 762/94THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes (1), as last amended by Regulation (EC) No 3235/94 (2), and in particular Article 12 thereof,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support scheme for producers of certain arable crops (3), as last amended by Regulation (EC) No 3116/94 (4), and in particular Article 12 thereof,Whereas in the light of experience and following the adoption of Council Regulation (EC) No 231/94 (5), which introduced certain new elements into the set-aside scheme referred to in Article 7 of Regulation (EEC) No 1765/92, Commission Regulation (EEC) No 3887/92 (6) must be adapted;Whereas a precise distinction should be drawn between amendments which may be made to aid applications after the time limit for their submission and adjustments of applications in cases of obvious error recognized by the competent authority;Whereas the method must be specified for calculating the maximum area eligible for compensatory payments to arable crop producers in the case of inadequate set-aside, and provision must be made in this respect for pro rata adjustment for the different crops; whereas, in particular, rules of calculation should be established for cases where the obligation to set aside land is transferred; whereas Article 7 (2) of Commission Regulation (EC) No 762/94 (7) should be repealed in the interests of simplifying the legislation on agriculture, as amended by Regulation (EC) No 2249/94 (8);Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committees concerned,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 3887/92 is hereby amended as follows:1. Article 4 (2) is replaced by the following text:'2. (a) After the time limit for its submission the "area" aid application may be amended on condition that the competent authority receives the amendments not later than the dates specified in Articles 10, 11 and 12 of Council Regulation (EEC) No 1765/92 (9*).Where agricultural parcels are concerned, amendments may be made to the "area" aid application only in particular cases that are properly documented, in particular death, marriage, purchase or sale, on conclusion of a tenancy contract. Member States shall determine the conditions applying thereto. However, a set-aside or forage area parcel may not be added to parcels already declared except in cases which are duly justified under the provisions concerned and on condition that the parcel has already been accounted for as set-aside or forage area in the aid application of another farmer, the latter application being corrected accordingly.Changes of use or aid scheme shall be permitted in all cases. However, a parcel may not be added to parcels declared as set aside.(b) When a farmer decides during the period within which changes may be introduced, to use a parcel for a crop which falls within the scope of the integrated system which had not been used for such a crop, an "area" aid application may still be introduced within that period.2. The following Article is inserted:'Article 5aWithout prejudice to the provisions contained in Articles 4 and 5, an aid application may be adjusted at any time after its submission, in cases of obvious error recognized by the competent authority.`3. Article 9 (4) is replaced by the following:'4. (a) The areas determined in accordance with the provisions of paragraphs 1 to 3 for aid calculation purposes shall be used:- in the context of set aside, for the calculation of the maximum area eligible for compensatory payments to arable crop producers,- for calculation of the limit on the premiums referred to in Articles 4g and 4h of Regulation (EEC) No 805/68, and also for the calculation of the compensatory allowance.However, in the cases mentioned in the first and second indents of the first subparagraph of paragraph 2, the calculation of the maximum area eligible for the payment of compensatory allowances to arable producers shall be made on the basis of the area of set-aside actually determined and on a pro rata basis for each crop concerned.(b) Where the set-aside obligation is transferred, the calculations referred to in subparagraph (a) of the maximum area eligible for compensatory payments to arable crop producers shall be made as follows:- on the basis of the determined area of the set aside minus the area of set aside transferred, for the farm where the transferred set aside obligation is performed,- on the basis of the determined set-aside area including the set-aside area transferred, for the farm which has transferred the set-aside obligation.`4. The following sentence is added to Article 16 (4):'The amount taken as the basis for calculating the expenses to be borne by the Community budget shall not exceed the forecast of expenditure made by the Member State for the calendar year in question.`Article 2 Article 7 (2) of Regulation (EC) No 762/94 is hereby deleted.Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 February 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 355, 5. 12. 1992, p. 1.(2) OJ No L 338, 28. 12. 1994, p. 16.(3) OJ No L 181, 1. 7. 1992, p. 12.(4) OJ No L 330, 21. 12. 1994, p. 1.(5) OJ No L 30, 3. 2. 1994, p. 2.(6) OJ No L 391, 31. 12. 1992, p. 36.(7) OJ No L 90, 7. 4. 1994, p. 8.(8) OJ No L 242, 17. 9. 1994, p. 6.(9*) OJ No L 181, 1. 7. 1992, p. 12.`